Title: From Thomas Jefferson to William Waller Hening, 3 September 1820
From: Jefferson, Thomas
To: Hening, William Waller


Dear Sir
Monticello
Sep. 3. 20.
I thank you for the handsome set of your statutes at large which you have been so kind as to send me.For your satisfaction I will mention that in my letter to you of Apr. 8. 15. I stated that you had not returned me the MS. laws of 1623/4. marked A. and I add with pleasure that it is now recieved, after the strangest circuit possible, and unknown, I dare say, to yourself, in 1810. it seems, Colo Groghan found it in possession of mr Lyttleton Tazewell of Williamsburg among some neglected papers, and carried it into the Western country. on examining it there, for the first time, and observing an endorsement in my handwriting [as described in your 1st vol. pa. 121.]  he conjectured it might be mine took care of it, & having occasion lately to come to Virginia, and to pass through this neighborhood, he left it for me with a friend, and I have recieved and returned it to the librarian of Congress.I am glad to learn from you that the MS. volume D. has been sent also to the librarian. with respect to this volume, I refer you to my letter of Apr. 25. 15. for it’s true history. in that however I omitted to state the date of the laws it contained, to wit, from 1642/3 Mar. 2. to 1661/2 Mar. 23. which you will find confirmed by the list annexed to my letter of Jan. 16. 1795. printed by mr Wythe, and in my Catalogue pa. 73. printed by Congress. this renders erroneous then  your caption of all the laws quoted from that volume, to wit, from your 1st volume pa. 238. to Vol. 2d pa. 149–162. it never was the property of mr Edmund Randolph, nor ever in his hands, until 1784 when he borrowed it out of my library with the other MS. volumes, and omitted to return it with the others.  it was a part of Peyton Randolph’s library which I purchased at his death, as stated in that letter, book-cases and all as they stood. this error is of little other consequence  than inasmuch as a correct account of the regular transmission of this volume, with the others of it’s suite, from S.m John Randolph, with his library, to Peyton Randolph his eldest son, and from his possession at his death, to mine, would by this specific deduction, strengthen confidence in it’s authenticity, and in the literal exactitude which constitutes much of the value of such a collection as yours. you  however are the best judge whether such an error is worth a note in your next volume. I rejoice much to learn that the public patronage will enable you to finish your whole work in two more volumes. I shall consider it the most useful work we possess of the antiquities of our country. Accept the assurance of my great respect and esteem.Th: Jefferson